Carley, Judge.
Appellant was tried before a jury and found guilty of three counts of burglary. He appeals from the judgments of conviction and sentences entered on the jury’s verdicts.
Appellant enumerates only the general grounds, urging that the State failed to introduce independent evidence corroborating the inculpatory testimony of his two accomplices. However, “[i]t is settled law in this State that the testimony of one accomplice may be corroborated by the testimony of another accomplice. [Cits.]” Smith v. State, 154 Ga. App. 741 (1) (270 SE2d 5) (1980). See also Brady v. State, 169 Ga. App. 316 (1) (312 SE2d 632) (1983). After a review of the entire record, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the appellant beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.